Citation Nr: 0909515	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  96-02 535	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dermatological 
disability manifested by a skin rash and hair loss, including 
as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for an orthopedic 
disability manifested by muscular and joint pain (to include 
jaw pain), including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active military duty from January 1988 
to October 1991. During that time, and specifically between 
December 1990 and April 1991, the Veteran participated in 
Operation Desert Storm/Shield.  The Veteran's service 
personnel records also indicate that the Veteran received the 
Southwest Asia Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two separate rating actions.  
Specifically, by a June 1995 decision, the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee, denied the issues of entitlement to service 
connection for a psychiatric disorder, a cardiovascular 
disorder, a dermatological disability, headaches, a visual 
disability, and a gastrointestinal disability, as well as a 
disability manifested by muscular and joint pain, all 
asserted to be the result of an undiagnosed illness.  
Additionally, by an August 1997 decision, the RO in Muskogee, 
Oklahoma, denied the issues of entitlement to service 
connection for a respiratory disability manifested by 
breathing problems, an ear disability manifested by pain, and 
as well a urinary tract infection, all asserted to be the 
result of an undiagnosed illness.  These issues were remanded 
in March 2004 for further development.

In August 2006, the Board denied entitlement to service 
connection for a psychiatric disability manifested by sleep 
problems, loss of concentration, depression, and night 
sweats, claimed to be the result of an undiagnosed illness; 
entitlement to service connection for a cardiovascular 
disability manifested by chest pain, dizziness, and elevated 
blood pressure readings; entitlement to service connection 
for a dermatological disability manifested by a skin rash and 
hair loss; entitlement to service connection for headaches; 
entitlement to service connection for a visual disability 
manifested by blurred vision, eye pain, and sensitivity to 
light; entitlement to service connection for a 
gastrointestinal disability manifested by nausea; entitlement 
to service connection for an orthopedic disability manifested 
by muscular and joint pain (to include jaw pain); entitlement 
to service connection for a respiratory disability manifested 
by breathing problems; entitlement to service connection for 
an ear disability manifested by pain; and entitlement to 
service connection for a genitourinary disability manifested 
by a urinary tract infection, all claimed to be the result of 
an undiagnosed illness.

The Veteran subsequently appealed the August 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  A Joint Motion for Partial Remand was received in 
July 2008, and the Court entered an Order in the same month, 
vacating the Board's August 2006 denials of service 
connection for headaches, an orthopedic disability manifested 
by muscular and joint pain, and a dermatological disability, 
all to include as due to an undiagnosed illness.  Those 
claims were remanded to the Board for readjudication 
consistent with the joint motion for partial remand.  The 
Veteran expressly abandoned his appeal of that portion of the 
August 2006 decision that denied entitlement to service 
connection for a cardiovascular disability, a psychiatric 
disability, a visual disability, a respiratory disability, an 
ear disability, and a genitourinary disability, all to 
include as due to an undiagnosed illness.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based on the discussion in the July 2008 Joint Motion for 
Partial Remand, and the July 2008 Court Order, the Board 
finds that further development is necessary prior to 
analyzing the service connection claims on the merits.

There was no skin disability exhibited in the service 
treatment records (STRs), and on separation and VA 
examination reports dated in October 1991 and February 1993, 
respectively.  The earliest medical evidence showing a skin 
disability is dated in August 1994, the Veteran asserts that 
his skin problems began within one year of his service 
discharge in October 1991.  The Veteran is competent as a 
layman to report what he observed (personal knowledge).  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In light of the 
current dermatological disability and the Veteran's 
contentions regarding the onset of pertinent disability, the 
Board finds that a VA examination is warranted to determine 
the nature, extent, and etiology of any currently diagnosed 
dermatological disability.   See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008); and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty 
to assist Veterans, pursuant to the VCAA, includes the duty 
to obtain a medical examination and/or opinion when necessary 
to make a decision on a claim).

Likewise, the Veteran indicates that he experienced headaches 
during service in August 1991 (see February 1993 VA 
examination report), and have continued since that time.  No 
headache pathology was exhibited in service or on the October 
1991 separation examination report.  The medical evidence 
shows that the Veteran complained of headaches and diagnosed 
with suspected tension headaches in September 1992, within 
one year of service discharge.  Further headache complaints 
were noted on August 1993 and August 1994 VA examinations.  A 
diagnosis of headaches was rendered on VA examination in 
March 1997.  On VA examination in June 2000, the Veteran 
complained of headaches.  Given the currently diagnosed 
headaches and the Veteran's contention that his headaches 
began during service, the Board finds that a VA examination 
is warranted to determine the nature, extent, and etiology of 
any currently diagnosed headaches.  

Lastly, as noted in the Joint Motion, the Veteran filed his 
original service connection claim for muscle and joint pain 
in August 1992.  Service treatment records reflect that he 
complained of pain in various joints, and was also involved 
in a motor vehicle accident.  No orthopedic or 
musculoskeletal disability was exhibited on the October 1991 
separation examination report.  Post-service, the Veteran was 
diagnosed with arthralgia in September 1992, and with 
fibromyalgia in October 1992.  The Veteran underwent a June 
2000 VA examination, at which time, the Veteran was not 
diagnosed with fibromyalgia.  However, as noted in the Joint 
Motion, there is no indication that a diagnosis other than 
fibromyalgia was ever considered, nor was the etiology of the 
Veteran's joint and muscle pain discussed.  Thus, given the 
in-service evidence of joint pain, a VA examination is 
necessary to ascertain the etiology of any currently 
diagnosed disability manifested by muscle and joint pain.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed dermatological 
disability manifested by a skin rash and 
hair loss.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached.

The examiner should note all 
dermatological disabilities manifested by 
a skin rash and hair loss currently 
shown. For each diagnosed disability, the 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
current dermatological disability is 
related to the Veteran's active service.  

Any opinion should be reconciled with the 
service treatment records, the October 
1991 separation and the February 1993 VA 
examination reports (which are negative 
for skin pathology), the Veteran's 
contention that his skin problems began 
within one year of his service discharge, 
and an August 1994 diagnosis of tinea 
cruris and folliculitis.   

2.  The Veteran should also be afforded a 
VA examination to determine the etiology 
of any currently diagnosed headaches.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached.

The examiner should note all headache 
disabilities currently shown.  For each 
diagnosed disability, the examiner is 
requested to provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current headaches are 
related to the Veteran's active service, 
to include whether there is evidence of 
continuity of symptomatology.  

Any opinion should be reconciled with the 
service treatment records, the October 
1991 separation examination report (which 
is negative for headache pathology), the 
Veteran's contention that he first 
experienced headaches during service (see 
February 1993 VA examination report), the 
suspicion of tension headaches noted in 
September 1992, and subsequent diagnoses 
of headaches.

3.  The Veteran should also be afforded a 
VA examination to determine the etiology 
of any currently diagnosed orthopedic 
disability manifested by joint pain.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner should provide 
a comprehensive report, and provide a 
complete rationale for any conclusions 
reached.

The examiner should note all disabilities 
manifested by joint pain currently shown, 
including those affecting the Veteran's 
feet, knees, right ankle, back, neck, and 
left shoulder.  For each diagnosed 
disability, the examiner is requested to 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any current orthopedic disability 
manifested by joint pain is related to 
the Veteran's active service.  

Any opinion should be reconciled with 
service treatment records dated in 
February 1988, August 1988, November 
1988, May 1990, June 1990, and September 
1990; the October 1991 separation 
examination report (which is negative for 
musculoskeletal pathology), the October 
16, 1992 diagnosis of fibromyalgia; and 
the June 2000 VA examination report.  

4.  Upon completion of the above- 
requested development, the RO should 
readjudicate the Veteran's service 
connection claims for a dermatological 
disability manifested by a skin rash and 
loss of hair, headaches, and an 
orthopedic disability manifested by joint 
pain, all claimed as a result of an 
undiagnosed illness.  All applicable laws 
and regulations should be considered.  If 
any benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




